Determination unanimously confirmed and petition dismissed. Memorandum: Petitioner’s argument that respondent’s determination to revoke his parole is not supported by substantial evidence was not asserted in his "petition” or in his attorney’s affidavit in support of that "petition”. The issue is raised for the first time in petitioner’s brief and therefore is not before us (see, Matter of Williams v Kelly, 132 AD2d 948; Matter of Belgrave v Ward, 72 AD2d 898). We find, nonetheless, that respondent’s determination is supported by a preponderance of the evidence (see, Executive Law § 259-i [3] [f] [viii]; People ex rel. Saafir v Mantello, 163 AD2d 824). (Article 78 proceeding transferred by order of Supreme Court, Erie County, McGowan, J.) Present—Denman, J. P., Boomer, Pine, Balio and Davis, JJ.